DETAILED ACTION
	Claims 79-90 are pending. 

Priority
The instant application, filed August 7, 2019 is a division of 15/622,265, filed June 14, 2017, now U.S. Patent 10,407,440. 15/622,265 is a division of 14/691,982, filed April 21, 2015, now U.S. Patent 9,714,257. 14/691,982 is a continuation of 13/266,152, filed December 21, 2011, now abandoned and having 1 RCE-type filing therein; was a national stage entry of PCT/JP2010/057563, with an international filing date of April 28, 2010 and claims foreign priority to 109434/2009, filed April 28, 2009.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 79-90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Nakajima et al. WO 2005/063743 A1 published July 14, 2005 (in the IDS); Goetz et al. Movement Disorders 2006 (22) 41-47 (in the IDS); Hauser et al. Movement Disorders 2008 (23) 2177-2185 (in the IDS); LeWitt et al. Annals of Neurology 2008 (63) 295-302 (in the IDS); and Jenner et al. Parkinsonism and Related Disorders 2009 (15) 406-413 (in the IDS).
Claim 79 is generally directed towards a method of treating and/or preventing progression of a motor complication caused by L-DOPA and/or dopamine agonist therapy, comprising the steps of: administering to a patient undergoing L-DOPA and/or dopamine agonist therapy an effective amount of a thiazole derivative or a pharmaceutically acceptable salt thereof, wherein said thiazole derivative is represented by any of formulae (IA) - (IAA).
Nakajima teaches thiazole derivatives that antagonize adenosine A2A receptor that are useful for preventing and/or treating diseases associated with adenosine A2A receptor [0007, translation]. Specifically he teaches compound 504 [page 101, original document] that is compound (IC). Compound 504 shows excellent activity in the inhibition assay [page 118, Table 9, original document], compound 504 is one of the most potent compounds tested. Nakajima then tests a generic compound in a model for Parkinson's disease, and shows that the compound is effective for preventing and/or treating Parkinson’s disease [0136, translation]. It is clear from the teaching of Nakajima that compound 504 is administered to a patient for the preventing 
Goetz is brought to show that Parkinson’s disease a movement disorder treated with L-DOPA is a disease with all the symptoms and manifestations on the instant invention. Therefore the administration of the compounds of Nakajima to a patient in need of preventing and/or treating Parkinson’s disease would include the treatment of these movement disorders described and would include a patient on L-DOPA (the gold standard treatment for PD). Please see Table 1, page 44, Part IV.
Hauser is also brought to show that Parkinson’s disease (treated with L-DOPA, see the title) is a movement disorder with all the symptoms and manifestations shown in the dependent claims and is treated with a combination of L-DOPA and KW-6002 an A2a receptor antagonist. Therefore the administration of the compounds of Nakajima to a patient in need of preventing and/or treating Parkinson’s disease would include the treatment of these movement disorders described. Please see the Abstract pages 2177, for the discussion of L-DOPA and common issues with treatment. The key statement here is found on page 2178, where the author states that the A2a receptor antagonist caused little or no dyskinesia when co-administered.
LeWitt is brought in to show that a person of ordinary skill in the art would expect adenosine A2a receptor antagonists to treat patients with PD and to improve "off" time without increasing the dyskinesia associated with L-DOPA use, see page 300 Discussion. 
Jenner is similar, bolstering the common knowledge in the art about A2a receptor antagonists to treat patients with PD on L-DOPA and thereby mitigating the side effects of the gold standard treatment. See specifically page 410, section 5. There Jenner states that an A2a receptor antagonist improves the suboptimal dose of L-DOPA and that the effect is achieved with 45% less dyskinesia.
Nakajima teaches the exact compound, and he teaches the compound to be administered to a patient for preventing and/or treating Parkinson’s disease wherein the treatment is L-DOPA. The treatment of Nakajima is the same step (administration) to the same patient population (Parkinson's/movement disorder) with the same compound, the only thing not explicit is the use of L-DOPA. The other references make it abundantly clear that PD is treated with L-DOPA, that L-DOPA has known side effects, and that A2a receptor antagonists treat PD and lower the side effects of L-DOPA when co-administered. As such a person of ordinary skill in the art appreciating the advantages of an A2a receptor antagonist co-administered in PD for both primary effect and to mitigate the side effects of L-DOPA would be motivated to use the compound 504 of Nakajima to treat patients as instantly claimed. Therefore the instant invention is prima facie obvious at the time it was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 79-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,714,257. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to using formula (IC) for the same treatment.

	
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629